DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing unit configured to generate…” in claim 11.
For examination purposes, the “computing unit” has been interpreted as corresponding to a computer as set forth in paragraph [0010] of the corresponding PG-Pub 2019/0192103, along with the algorithm/steps for performing the function as set forth in the specification, and equivalents thereof.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in Figure 2 should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, in line 12, it is unclear as to whether the term “a volume model of correction data” is referring to the same “volume model of correction data” set forth in lines 1-2 of the claim, or referring to a different volume model of correction data.  For examination purposes, Examiner assumes the former.  Claim 10 (see line 14) is similarly rejected.
With regards to claim 8, in line 2, the limitation “each volume element” is recited.  It is unclear as to what volume structure the “each volume element” corresponds to (i.e. volume element of what structure (i.e. the first volume model, the corrected volume model, or some other “volume”?), thereby rendering the claim indefinite.
With regards to claim 9, in lines 22-23, the limitation “incorporating the volume model of correction data for calculating irradiation is incorporated in the segmented regions”.  It is unclear as to what is meant by “incorporating the volume model…for calculating irradiation is incorporated in the segmented regions.  For examination in the segmented regions for calculating irradiation ---.  
With regards to claim 11, the preamble sets forth that the X-ray based imaging device is “for automatically generating a volume model of correction data”.  However, it is unclear as to how the imaging device fulfills this purpose as the body of the claim makes no mention of generating the volume model of correction data (note that line 12 of the claim sets forth storing the volume model of correction data, but does not set forth how the volume model of correction data is generated).  For examination purposes, Examiner assumes that the determined contour of the artifact volume as set forth in lines 10-12 of the claim is defined as the volume model of correction data (i.e. therefore implying that the volume of correction data is generated from the contour of the artifact volume; note that similar language is found in claim 1).
With regards to claims 14-15 and 17, it is unclear as to how the limitations of the claims further limit the apparatus (i.e. imaging device) of claim 11 upon which the claims are dependent upon.  For examination purposes, Examiner assumes the computing unit of claim 11 is further configured to perform the limitations recited in the claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claus et al. (US Pub No. 2015/0029178).
With regards to claims 1, 10 and 11, Claus et al. disclose a non-transitory computer-readable storage medium that stores instructions, an X-ray based medical imaging device comprising a computing unit, and a method for automatically generating a volume model of correction data for an X-ray based medical imaging device, the instructions, computing unit and method comprising:
recording a plurality of X-ray images (102) for a body region of a patient (138) to be examined from different positions (paragraphs [0021], referring to acquiring X-ray attenuation data/projection images (102) at a variety of view angles around a patient; paragraphs [0025]-[0026], [0033], referring to the imaging system being a CT system, wherein the X-ray source, collimator and detector ar rotated one or multiple turns around the patient and a linear positioning subsystem enables the patient to be displaced in the z-direction relative to rotation of the gantry/C-arm, thus resulting in acquiring a plurality of X-ray images (102) from different positions; Figures 1-2 and 7);
generating a first volume model (i.e. “imaged volume”/”initial volume”/”set of projection images 102” form a volume model) of the body region using the plurality of X-ray images (paragraphs [0006], [0033]; Figures 1, 3, 7);

determining a contour of an artifact volume (i.e. metal volume) affected by image artifacts in the first volume model using the corrected volume model, wherein the contour of the artifact volume is defined as a volume model (i.e. 294, 128) of correction data (paragraph [0070]-[0071], [0076], referring to obtaining a difference (via subtraction block (292)) between the reprojection of the metal-free volume (“corrected volume model”) and the original projection images (102) to obtain metal images (294) which are then used to reconstruct the metal volume (128; “”volume model of correction data”, which would include an outline/contour of the metal artifact volume affected by image artifacts in the set of projection images (i.e. “first volume model”); paragraph [0041], alternatively, the tentative metal mask (184) may be viewed as corresponding to the 
storing the volume model of correction data on a data medium, outputting the volume model of correction data via an interface (162), or storing the volume model of correction data on the data medium and outputting the volume model of correction data via the interface (paragraphs [0029], [0033], [0082], referring to a display (162) being utilized to observe the reconstructed images, wherein the reconstructed images include the image volume (120) with the metal structure which includes the volume model (128); paragraphs [0027]-[0028], referring to the memory circuitry (158) which stores the image data; Figures 1-2, 7).  
With regards to claim 11, Claus et al. further comprise at least one X-ray source (132) configured to generate an X-ray beam (paragraph [0021]; Figure 2), an X-ray detector (142) configured to record the plurality of X-ray images for the body region of the patient (paragraphs [0021]-[0022]; Figure 2) and a computing unit (150; paragraph [0024]; Figure 2).
With regards to claims 2 and 12, Claus et al. disclose that the contour of the artifact volume is also determined using the plurality of X-ray images (paragraphs [0070]-[0071], referring to obtaining a difference (via subtraction block (292)) between the reprojection of the metal-free volume (“corrected volume model”) and the original projection images (102; “plurality of X-ray images”) to obtain metal images (294) which are then used to reconstruct the metal volume (128; “”volume model of correction data”, which includes the contour of the metal artifact volume).

With regards to claims 4 and 14, Claus et al. disclose that their method further comprises determining a first contour (i.e. 184 during first iteration or 294 during a first iteration) of the foreign body using the corrected volume model (i.e. 188 or 110/116), wherein the first contour of the foreign body is included in the volume model of correction data (paragraphs [0036], [0038]-[0039], [0042], [0060], note that the process in Fig. 3, which includes determining a contour (i.e. 184) is iterated until a completion criteria is met; pargraphs [0068], [0070], note that the reconstruction, which requires determining a first contour (294, 128) are iterated until a cost or completion function is satisfied); Figures 1, 3, 7).
With regards to claims 5 and 15, Claus et al. disclose that their method further comprises determining a second contour (i.e. 184 during another iteration or 294 during another iteration) within the first contour of the foreign body, the second contour being of a homogenous region (i.e. metal region would be homogenous) of the foreign body, wherein the second contour of the homogeneous region is included in the volume model of correction data (paragraphs [0036], [0038]-[0039], [0042], [0060], note that the process in Fig. 3, which includes determining a contour (i.e. 184) is iterated until a completion criteria is met, and thus a “second” contour is acquired, wherein the second 
With regards to claims 6 and 16, Claus et al. disclose that a contour of a medical implant is determined as the first contour (paragraph [0003], referring to the metallic object being a metal “implants”; Figures 1, 3, 7).
With regards to claims 7-8 and 17-18, Claus et al. disclose that their method further comprises forming a function of a correction depth, forming the function of the correction depth comprising using the first volume model (i.e. 102) and the corrected volume model (i.e. 188), wherein determining the contour of the artifact volume (i.e. 184) comprises comparing the function of the correction depth with a prespecified limit value (i.e. comparison thresholds), wherein the function of the correction depth in each volume element is formed from an absolute value of a difference between a value of the first volume model and a value of the corrected volume model in the volume element (paragraphs [0036]-[0045], [0059]-[0061], [0069], referring to comparing (i.e. step 190 in Fig. 3) the first volume model (102) and the corrected volume model (188) in order to obtain a tentative metal mask, wherein absolute values of differences between values of the first volume model and values of the corrected volume model are used to form the .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claus et al. in view of McNutt et al. (US Pub No. 2007/0133848).
With regards to claim 9, Claus et al. disclose a method for automatically processing a volume model of medical image data for calculating irradiation, the method comprising: 
generating, for a body region of a patient (138), a first volume model (i.e. “imaged volume”/”initial volume”/”set of projection images 102” form a volume model) and a volume model (i.e. 294, 128) of correction data (Figures 1-3, 7), the generating of the first volume model and the volume model of correction data comprising: 
recording a plurality of X-ray images (102) for the body region of the patient (138) to be examined from different positions (paragraphs [0021], referring to acquiring X-ray attenuation data/projection images (102) at a variety of view angles around a patient; paragraphs [0025]-[0026], [0033], referring to the imaging system being a CT system, wherein the X-ray source, collimator and detector area rotated one or multiple turns around the patient and a linear positioning subsystem enables the patient to be displaced in the z-direction relative to rotation of the gantry/C-arm, thus resulting in acquiring a plurality of X-ray images (102) from different positions; Figures 1-2 and 7);
generating the first volume model (i.e. “imaged volume”/”initial volume”/”set of projection images 102” form a volume model) of the body region using the plurality of X-ray images  (paragraphs [0006], [0033]; Figures 1, 3, 7);

determining a contour of an artifact volume (i.e. metal volume) affected by image artifacts in the first volume model using the corrected volume model, wherein the contour of the artifact volume is defined as a volume model (i.e. 294, 128) of correction data (paragraph [0070]-[0071], [0076], referring to obtaining a difference (via subtraction block (292)) between the reprojection of the metal-free volume (“corrected volume model”) and the original projection images (102) to obtain metal images (294) which are then used to reconstruct the metal volume (128; “”volume model of correction data”, which would include an outline/contour of the metal artifact volume affected by image artifacts in the set of projection images (i.e. “first volume model”); paragraph [0041], alternatively, the tentative 
storing the volume model of correction data on a data medium, outputting the volume model of correction data via an interface (162), or storing the volume model of correction data on the data medium and outputting the volume model of correction data via the interface (paragraphs [0029], [0033], [0082], referring to a display (162) being utilized to observe the reconstructed images, wherein the reconstructed images include the image volume (120) with the metal structure which includes the volume model (128); paragraphs [0027]-[0028], referring to the memory circuitry (158) which stores the image data; Figures 1-2, 7).  
incorporating the volume model of correction data in the first volume model (paragraph [0019], [0033], [0069], [0078], referring to adding the metal structure to the image volume in order to generate an image volume with metal structure included (120); Figures 1 and 7).
However, they do not specifically disclose that their method further comprises segmenting, in the first volume model, individual regions that each correspond to different tissue structures, wherein the incorporation is in the segmented regions for calculating irradiation.
McNutt et al. disclose a method of preparing a radiation therapy plan comprising automatically segmenting the image data and using the modified segmented image data to form a radiation therapy plan, wherein the use of robust and reliable automatic segmentation technique facilitates the planning process and increases patient throughput and allows for precise delivery of high radiation dose directly to the tumor 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of Claus et al. further comprise segmenting, in the first volume model, individual regions that each correspond to different tissue structures, wherein the incorporation is in the segmented regions for calculating irradiation, as taught by McNutt et al., in order to provide a radiation therapy plan that provides precise delivery of high radiation dose directly to treat a tumor while maximally sparing surrounding healthy tissue (paragraphs [0001]-[0002]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manhart (US Pub No. 2017/0270687) discloses a method and device for delineating a metal object for artifact reduction in tomography images (paragraphs [0002], [0043]-[0049]; Figures 1-2).
Rohkohl et al. (US Pub No. 2012/0237115) disclose performing air/tissue/bone segmentation which are used to determine metal boundaries in tissue (Abstract; paragraph [0035]; Figure 2).
Yang et al. (US Pub No. 2015/0178917) disclose a method for metal artifacts reduction for CT imaging (Abstract; paragraphs [0035], Figure 3).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793